            Case MDL No. 2942 Document 478 Filed 06/05/20 Page 1 of 8



                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

                                                  )
    IN RE: COVID-19 BUSINESS                      )
    INTERRUPTION PROTECTION                       )            MDL DOCKET NO. 2942
    INSURANCE LITIGATION                          )
                                                  )

    PLAINTIFFS ROSCOE SAME LLC, BIG & LITTLE’S LAKEVIEW LLC, AND BIG &
      LITTLE’S EMPIRE LLC’S INTERESTED PARTY RESPONSE IN SUPPORT OF
    MOTION TO TRANSFER RELATED ACTIONS TO THE NORTHERN DISTRICT OF
    ILLINOIS FOR COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

        Plaintiffs Roscoe Same LLC, Big & Little’s Lakeview LLC, and Big & Little’s Empire

LLC (collectively, “Big & Little Plaintiffs”) respectfully submit this interested party response in

support of Plaintiffs’ Subsequent Motion for Transfer of Actions Pursuant to 28 U.S.C. § 1407 for

Coordinated or Consolidated Pretrial Proceedings (ECF 4).1

        The Related Cases involve common facts and turn on the interpretation of substantively

uniform and, in many cases, identical commercial property insurance policy language. As a result,

Big & Little Plaintiffs agree that centralizing the Related Cases before a single court for

coordinated or consolidated pretrial proceedings will prevent inconsistent pretrial rulings and

conserve the resources of the parties, witnesses, and the judiciary. They also respectfully submit

that the Eastern Division of the Northern District of Illinois’ central geographic location and

accessibility render it the best forum to host this MDL.

        The arguments launched in opposition to centralization fail. The Panel frequently

centralizes cases involving different defendants, claims, and state laws, so the fact that these

distinctions are also present here does not weigh against centralization, as certain parties suggest.




1
  Big & Little Plaintiffs are the plaintiffs in Roscoe Same, LLC, et al. v. Society Insurance, No.
1:20-cv-02641 (N.D. Ill.).
             Case MDL No. 2942 Document 478 Filed 06/05/20 Page 2 of 8



Even if that were not the case, transferee courts have a number of pretrial techniques—such as

separate motion tracks—at their disposal in the event issues are identified that need to be decided

independently.

         The Related Cases arise from unprecedented circumstances. Since the Judicial Panel on

Multidistrict Litigation was established in 1968, the Panel has never been presented with a motion

requesting transfer of Related Cases collectively seeking billions of dollars in damages relating to

commercial property insurers’ industry-wide denial of claims for business losses due to a pandemic

and governments’ responses thereto based on a singular interpretation of substantially uniform

policy language. Centralizing the Related Cases will ensure the uniform interpretation of relevant

policy language, eliminate inconsistent rulings regarding the same policy language that could

erode the public’s trust, and facilitate the fair and efficient resolution of insureds’ claims for the

tremendous losses they incurred as a result of the COVID-19 crisis. The MDL statute was passed

for this very purpose. In re Plumbing Fixture Cases, 298 F. Supp. 484 (J.P.M.L. 1968) (The

“[r]emedial aim of [28 U.S.C. § 1407] is to eliminate potential for conflicting contemporaneous

pretrial rulings by coordinate district and appellate courts in multidistrict related civil actions.”).

 I.     ARGUMENT

      A. Transfer for Coordinated or Consolidated Pretrial Proceedings Is Appropriate
         Transferring the Related Actions to a single forum for coordinated or consolidated pretrial

proceedings to rule on the substantially uniform policy language at issue as applied to the COVID-

19 crisis will prevent inconsistent pretrial rulings and be the most efficient course for the parties,

witnesses, and the judiciary. The alternative course—concurrent litigation before more than 30

federal courts regarding substantially similar policy language—would be grossly inefficient and

result in inconsistent rulings.




                                                   2
            Case MDL No. 2942 Document 478 Filed 06/05/20 Page 3 of 8



       Opponents to centralization overstate the differences amongst the Related Cases. While

more than 100 insurers are named as defendants in Related Cases, that number drops to around 30

when parent/subsidiary relationships are accounted for. Commercial property insurers rely heavily

on policy language published by the Insurance Service Office (ISO). While language from all

concerned polices is not available, a summary review of the complaints and attached exhibits in

the Related Cases demonstrates that the policies in many cases contain substantially similar and

often identical language with respect to business interruption losses and losses attributable to the

actions of a civil authority.2 Those issues are the heart of the litigation.

       A single judge interpreting such uniform policy language as it relates to the COVID-19

crises will provide substantial efficiencies and prevent inconsistent rulings. As is frequently the

case when insurance coverage is in dispute, the Related Actions will turn largely on motions for

summary judgment or other pretrial motions applying common facts to uniform policy language.

These factors weigh strongly in favor of centralization. In re Rail Freight Fuel Surcharge Antitrust

Litig., 2020 WL 581884, at *2 (J.P.M.L. Feb. 6, 2020) (“Moreover, most, if not all, actions will

involve common pretrial motions, including motions for summary judgment. Centralization,

therefore, will provide efficiencies and limit inconsistent rulings.”); In re Gold King Mine Release

in San Juan City, 291 F. Supp. 3d 1373, 1374 (J.P.M.L. 2018) (centralizing related cases for


2
  See, e.g., Complaint, SA Palm Beach LLC v. Certain Underwriters at Lloyd’s London ¶¶ 32, 35
(S.D. Fla.) (ECF 10-3) (CP 00 30 04 02); Complaint, Roscoe Same LLC v. Society Ins. at 22, 24–
25 (N.D. Ill.) (ECF 107-3); Complaint, Beniak Enter., Inc. v. Chubb, Ltd. ¶¶ 38–39 (D.N.J.) (ECF
179-3) (CP 00 30 10 12); Complaint, The Colby Rest. Grp., Inc. v. Utica Nat’l Ins. Grp. ¶¶ 37, 40
(D.N.J.) (ECF 199-3) (CP 00 30 04 02) (Utica Nat’l Ins. Group) and ¶¶ 41–43 (Berkshire
Hathaway) (BP 00 03 01 06); Complaint, Starjem Rest. Corp. v. Liberty Mut. Ins. ¶¶ 33, 36
(S.D.N.Y.) (ECF 199-5) (CP 00 30 10 12); Complaint, 3 Squares LLC v. The Cincinnati Ins. Co.
at 68–69, 111–12, 254–55, 302–03 (N.D. Ill.) (ECF 254-3) (contains ISO copyrighted language
with permission); N&S Rest. LLC v. Cumberland Mut. Fire Ins. Co. at 15, 18 (D.N.J.) (ECF 353-
2) (BP 00 03 07 13).


                                                   3
            Case MDL No. 2942 Document 478 Filed 06/05/20 Page 4 of 8



coordinated or consolidated pretrial proceedings to “avoid duplicative, complex discovery and

other pretrial proceedings, and eliminate the potential for inconsistent rulings on sovereign

immunity, government-contractor immunity, and other issues.”).

       The fact that certain policies omit one or more relevant policy provisions is no barrier to

centralization. The Panel’s guidance from the In re Checking Account Overdraft Litigation

decision is instructive on this point:

       While there will be some unique questions of fact from bank-to-bank, these actions
       share sufficient factual questions relating to industry-wide bank posting policies
       and procedures to warrant centralization of all actions in one MDL docket. Transfer
       to a single district under Section 1407 has the salutary effect of placing all related
       actions before one court which can formulate a pretrial program that: (1) allows
       pretrial proceedings with respect to any non-common issues to proceed
       concurrently with pretrial proceedings on common issues; and (2) ensures that
       pretrial proceedings will be conducted in a streamlined manner leading to the just
       and expeditious resolution of all actions to the overall benefit of the parties.

       The MDL No. 2036 transferee court can employ any number of pretrial
       techniques—such as establishing separate discovery and/or motion tracks—to
       efficiently manage this litigation. Opponents’ concerns regarding the manner and
       extent of coordination or consolidation of the pretrial proceedings can be presented
       to the transferee judge. The governing statute contemplates transfer for
       “coordinated or consolidated pretrial proceedings.” 28 U.S.C. § 1407(a).
       Accordingly, we leave the extent of coordination or consolidation of these actions
       to the discretion of the transferee judge.

626 F. Supp. 2d 1333, 1335–36 (J.P.M.L. 2009) (internal case citations omitted). Similar to the

Checking Account Overdraft MDL, the Related Cases concern an industry-wide policy of the

defendants—the singular interpretation of substantially uniform policy language in denying

coverage for losses due to COVID-19 and governments’ responses thereto. Should the need arise,

the transferee court will have a number of pretrial techniques at its disposal—such as tracking—

to fairly and efficiently interpret both policies containing all relevant provision and those omitting

one or more such provision. See In re Juul Labs, Inc. Mktg., Sales Practices, & Prod. Liab. Litig.,

396 F. Supp. 3d 1366, 1367-68 (JPML 2019) (“the transferee judge can use separate tracks or other



                                                  4
            Case MDL No. 2942 Document 478 Filed 06/05/20 Page 5 of 8



appropriate pretrial techniques to accommodate any differences among the actions”); In re Auto.

Wire Harness Sys. Antitrust Litig., 867 F. Supp. 2d 1349, 1351 (J.P.M.L. 2012) (“the transferee

court can employ any number of pretrial techniques, such as establishing separate discovery and/or

motion tracks, to manage pretrial proceedings efficiently.”).

        The fact that the Related Cases involve differing state laws is no barrier to centralization.

The panel regularly centralizes related cases involving multiple states laws. See, e.g., In re:

M3Power Razor Sys. Mktg. & Sales Practices Litig., 398 F.Supp.2d 1363, 1364–65 (J.P.M.L.

2005) (rejecting argument that centralization was inappropriate because many of the actions were

“dependent upon questions of different state laws”). Moreover, all district courts are qualified to

interpret state law. The fact that the transferee court will be called upon to interpret the laws of

states other than those in which it sits is no barrier to centralization.

        A final set of plaintiffs opposes centralizing the related class and non-class cases for

coordinated or consolidated pretrial proceedings because, in its view, doing so would slow their

individual case down. Putting aside the speculative nature of this assertion, “[t]he Panel frequently

centralizes dockets comprising both class actions and individual cases.” In re Juul Labs, Inc. Mktg.,

Sales Practices, & Prod. Liab. Litig., 396 F. Supp. 3d 1366, 1367-68 (J.P.M.L. 2019) (quoting In

re Aqueous Film-Forming Foam Prods. Liab. Litig., 357 F. Supp. 3d 1391 (J.P.M.L. 2018)). And

“centralization is appropriate if it furthers the expeditious resolution of the litigation taken as a

whole, even if some parties might experience inconvenience or delay.” In re Zostavax (Zoster

Vaccine Live) Prod. Liab. Litig., 330 F. Supp. 3d 1378, 1380 (J.P.M.L. 2018) (citing In re Watson

Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350, 1351–52 (J.P.M.L. 2012)).




                                                    5
            Case MDL No. 2942 Document 478 Filed 06/05/20 Page 6 of 8



   B. The Eastern Division of the Northern District of Illinois Is the Most Appropriate
      Transferee Court
       Given the nature of COVID-19, it is safe to conclude that nobody wants to spend more

time traveling than absolutely necessary. The Eastern Division of the Northern District of Illinois

is located in Chicago, Illinois, which is close to the geographic center of the country. Chicago has

two large airports (O’Hare International Airport and Midway International Airport) in close

proximity to the city center and the federal courthouse. Because Chicago serves as a hub for many

large airlines, such as United Airlines, American Airlines, and Southwest Airlines, direct flights

to Chicago are readily available from many locations in the United States. The Eastern Division

of the Northern District of Illinois’ centrality and accessibility render it an ideal host of this MDL

from a safety, convenience, and efficiency standpoint. See, e.g., In re Ameriquest Mortg. Co.

Mortg. Lending Practices Litig., 408 F. Supp. 2d 1354, 1355 (J.P.M.L. 2005) (the Northern District

of Illinois is a geographically central district that makes it a convenient location for litigation that

is nationwide in scope); In re Ocwen Fed. Bank FSB Mortg. Serv. Litig., 314 F. Supp. 2d 1376,

1377–79 (J.P.M.L. 2004) (same); In re Aimster Copyright Litig., 177 F. Supp. 2d 1380, 1382

(J.P.M.L. 2001) (selecting the Northern District of Illinois for nationwide litigation where

suggested transferee districts were on each coast); In re Starlink Corp. Products Liability Litig.,

152 F. Supp. 2d 1378, 1380–81 (J.P.M.L. 2001) (selecting the Northern District of Illinois as

geographically convenient); see also Multidistrict Litigation Manual § 6:7 (“The advantages of a

geographically central forum increase as the number of actions increase.”).

       The Honorable Matthew F. Kennelly presides over a number of Related Cases, has

tremendous multidistrict litigation experience, and is eminently well qualified to preside over

coordinated or consolidated centralized proceedings in this matter. The Honorable Edmond E.

Chang likewise presides over Related Cases. While to Big & Little Plaintiffs’ knowledge, Judge



                                                   6
            Case MDL No. 2942 Document 478 Filed 06/05/20 Page 7 of 8



Chang has not yet had the opportunity to serve as the transferee judge in a multidistrict litigation

proceeding, he is an accomplished jurist with more than nine years of experience serving as a

district judge and is well-qualified to preside over centralized proceedings in this matter.

 II. CONCLUSION
      For the foregoing reasons, Big & Little Plaintiffs respectfully submit that the Related Actions

should be transferred to the Eastern Division of the Northern District of Illinois for coordinated or

consolidated pretrial proceedings.

Dated: June 5, 2020

                                                      Respectfully submitted,

                                                      /s/ Ben Barnow

                                                      Ben Barnow
                                                      Erich P. Schork
                                                      Anthony L. Parkhill
                                                      Barnow and Associates, P.C.
                                                      205 West Randolph Street, Ste. 1630
                                                      Chicago, IL 60606
                                                      Tel: (312) 621-2000
                                                      b.barnow@barnowlaw.com
                                                      e.schork@barnowlaw.com
                                                      aparkhill@barnowlaw.com

                                                      Counsel for Plaintiffs Roscoe Same
                                                      LLC, Big & Little’s Lakeview LLC,
                                                      and Big & Little’s Empire LLC




                                                  7
            Case MDL No. 2942 Document 478 Filed 06/05/20 Page 8 of 8



                           BEFORE THE UNITED STATES
                  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

                                                  )
 IN RE: COVID-19 BUSINESS                         )
 INTERRUPTION PROTECTION                          )             MDL DOCKET NO. 2942
 INSURANCE LITIGATION                             )
                                                  )

                                     PROOF OF SERVICE

       In compliance with the Rule 4.1(a) of the Rules and Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that on June 5, 2020, a copy of the foregoing

document was electronically filed with the Court’s CM/ECF system which sends a service copy

to all registered parties via the Court’s ECF filing system.



                                                      Respectfully submitted,

                                                      /s/ Ben Barnow

                                                      Ben Barnow
                                                      Erich P. Schork
                                                      Anthony L. Parkhill
                                                      Barnow and Associates, P.C.
                                                      205 West Randolph Street, Ste. 1630
                                                      Chicago, IL 60606
                                                      Tel: (312) 621-2000
                                                      b.barnow@barnowlaw.com
                                                      e.schork@barnowlaw.com
                                                      aparkhill@barnowlaw.com




                                                  8
